DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on November 4, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/4/2021 has been considered by the examiner.

Drawings
4.	The drawings were received on December 24, 2020.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1-17 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, Schmalnauer et al (US 2016/0072387) discloses a non-isolated DC-to-DC converter (i.e. circuit of Figure 1) for connecting a first DC domain (Fig. 1, input terminals connecting across signal UIN) to a second DC domain (Fig. 1, OUT and shared terminal between capacitor C2 and transistor G3), comprising: 
 	a first set of series connected capacitors (Fig. 1, capacitors C1 and C3) between the upper terminal and the neutral point (Fig. 1, output terminals connecting across signal UOUT) of the second DC domain (Fig. 1, output terminals connecting across signal UOUT and shared terminal between capacitor C2 and transistor G3); 
 	a second set of series connected capacitors (Fig. 1, capacitors C3 and C2) between the neutral point and the lower terminal (Fig. 1, output terminal from shared node between capacitors C3 and C2 and shared terminal between capacitor C2 and transistor G3) of the second DC domain (Fig. 1, output terminals connecting across signal UOUT and shared terminal between capacitor C2 and transistor G3); and
 	one or a plurality of DC ports (Fig. 1, input terminals connecting across signal UIN) in the first DC domain (Fig. 1, input terminals connecting across signal UIN), each port having an upper terminal (Fig. 1, terminal carrying signal IIN via inductor LIN) and a lower terminal (Fig. 1, terminal connecting to signal UIN and capacitor C2) with the lower terminal (Fig. 1, terminal connecting to signal UIN and capacitor C2) connected to the lower terminal (Fig. 1, output terminal from shared node between capacitors C3 and C2 and shared terminal between capacitor C2 and transistor G3) of the second DC domain (Fig. 1, output terminals connecting across signal UOUT and shared terminal between capacitor C2 and transistor G3).
 	Dai et al (US 2018/0175732) discloses a balancing circuit (Fig. 3A, charge balancing circuit 302). 
.

. 
 	Therefore, regarding claims 1-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A non-isolated DC-to-DC converter for connecting a first DC domain to a second DC domain, comprising: 
 	a first set of series connected capacitors between the upper terminal and the neutral point of the second DC domain; 
 	a second set of series connected capacitors between the neutral point and the lower terminal of the second DC domain; 
 	one or a plurality of DC ports in the first DC domain, each port having an upper terminal and a lower terminal with the lower terminal connected to the lower terminal of the second DC domain; 
 	one or a plurality of non-isolated buck boost DC-DC converters, each having a first node connected to the upper terminal of one DC port in the first DC domain, a floating second node, a capacitor bank connected between the first node and the second node, a third node connected to the upper terminal of the second DC domain, and a fourth node connected to the neutral point of the second DC domain; and 
 	one or a plurality of balancing circuits, each having a first node connected to the upper terminal of the second DC domain, a second node connected to the neutral point of the second DC domain, and a third node connected to the lower terminal of the second DC domain.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmalnauer et al (US 2016/0072387) deals with a DC/DC converter, Dai et al (US 2018/0175732) deals with a high-efficiency regulated buck-boost converter, Lehn et al (US 2018/0123341) deals with a multi-port converter structure for DC/DC power conversion, Chen et al (US 9,825,545) deals with a switched-capacitor split drive transformer power conversion circuit, and Liu (US 2014/0268946) deals with a system and methods for two-stage buck boost converters with fast transient response.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838